Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered on or about July 25, 2005, which, in an action for personal injuries sustained in an assault, denied defendant-appellant’s motion for summary judgment dismissing all claims and cross claims against it, reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint and all cross claims as against it.
On July 5, 1997, plaintiff was a passenger on a midnight cruise aboard defendant-appellant’s vessel, M/V Skyline Princess, which departed from and returned to Chelsea Piers. During the four-hour cruise two unknown passengers were involved in two separate altercations, the first of which plaintiff personally witnessed. Security personnel aboard the vessel informed the captain about the altercations, who in turn requested police presence upon the vessel’s return. According to plaintiff, an unscheduled stop was made at the South Street Seaport but no persons disembarked from the vessel.
Upon the vessel’s return to Chelsea Piers about 30 minutes earlier than scheduled, police officers were waiting at the dock. All passengers were permitted to disembark freely. Plaintiff safely disembarked from the vessel with a friend. However, 10 minutes after disembarking, when he was about 30 feet from the vessel, plaintiff was unexpectedly struck in the jaw by one of the individuals who had been involved in the scuffles aboard the vessel. According to plaintiff, the police, who were only 10 feet away from where the incident occurred, did nothing to apprehend the perpetrator or to assist him.
The Extension of Admiralty Jurisdiction Act extends maritime jurisdiction to injuries that occur on land but liability under maritime law can be found only if both the “location” *209and “connection with maritime activity” tests are satisfied (Jerome B. Grubart, Inc. v Great Lakes Dredge & Dock Co., 513 US 527, 534 [1995]; O’Hara v Bayliner, 89 NY2d 636, 644-645 [1997]). “A court applying the location test must determine whether the tort occurred on navigable water or whether injury suffered on land was caused by a vessel on navigable water” (Grubart, 513 US at 534). The connection test, on the other hand, requires that the court first determine whether “the general features of the type of incident involved” have “a potentially disruptive impact on maritime commerce,” and second, “whether the general character of the activity giving rise to the incident shows a substantial relationship to traditional maritime activity” (id., quoting Sisson v Ruby, 497 US 358, 363-365 [1990] [internal quotation marks omitted]).
Applying these standards to this case, we find that neither test is satisfied. The instant injury occurred on land after plaintiff had disembarked from the vessel. Thus the injury-producing event did not occur on navigable water. Nor was it caused by a vessel on navigable water. The dissent’s reliance on cases involving the serving of alcohol on vessels is misplaced since there is no indication here, apart from the fact that alcohol was served during the dinner cruise, that alcohol in any way contributed to either of the two altercations or the assault. Further, the dissent’s attempt to analogize drunk driving cases with the instant injury, which was the result of an intentional act directed to one particular person, is unpersuasive. As for the connection test, it is clear that an assault on a pier is not the kind of incident that has a “potentially disruptive impact on maritime commerce” or a “substantial relationship to traditional maritime activity.”
Even were we to apply New York law, the result would not change. Appellant’s duty of care as a common carrier terminated upon plaintiffs safe disembarkation from the vessel (see Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, 109-110 [1987], affd 72 NY2d 888 [1988]; Rodriguez v Manhattan & Bronx Surface Tr. Operating Auth., 117 AD2d 541, 543 [1986], lv denied 68 NY2d 602 [1986]), at the end of the voyage (see Sullivan v Ajax Nav. Corp., 881 F Supp 906, 908-909 [1995]). In addition to the absence of evidence that what had transpired during the cruise should have put appellant on notice that there was a risk of assault to any of its other 400 passengers (see Del Bourgo v 138 Sidelines Corp., 208 AD2d 795 [1994], lv dismissed 85 NY2d 924 [1995]), plaintiffs injuries occurred at a substantial distance and time away from the vessel in an area leased and controlled by nonparty Chelsea Piers *210LP while plaintiff was moving at his own pace and under his own control (see Taft v Connell, 285 AD2d 992 [2001], lv denied 97 NY2d 604 [2001]). Concur—Andrias, J.P, Friedman, Catterson and Malone, JJ.